 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UBIQUITI INC.,
                                                                 1:20-CV-1312
                         Plaintiff,
                                                                 FIRST AMENDED
   -against-                                                     COMPLAINT

PERASO TECHNOLOGIES INC., BILL McLEAN, JIM
WHITAKER, SHAWN ABBOT, DAVID ADDERLEY,
IMED ZINE and RIAD ZINE,

                        Defendants.


      UBIQUITI INC., for its first amended complaint against defendants PERASO

TECHNOLOGIES INC., BILL McLEAN, JIM WHITAKER, SHAWN ABBOT,

DAVID ADDERLEY, IMED ZINE and RIAD ZINE, alleges as follows:

       1. This is an action for a declaratory judgment and monetary damages arising

from the breach of a license and development agreement and the conversion of exclusive

rights under that agreement, and for monetary damages arising from tortious interference

with a contract and fraud.

                                      THE PARTIES
       2. Plaintiff Ubiquiti Inc. (“Ubiquiti”) is a corporation incorporated under the

laws of Delaware, having a place of business at 685 Third Ave, 27th Floor, New York,

NY 10017.

       3. Defendant Peraso Technologies Inc. (“Peraso”) is a corporation incorporated

under the laws of the Province of Ontario, having a place of business at 144 Front Street

West, Suite 685, Toronto, Ontario, M5J 2L7, Canada.

       4. Defendant Bill McLean is an individual residing in Toronto, Ontario,

Canada. At all times relevant to the allegations in this First Amended Complaint, Mr.

      DM2\12383503.2                           1
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 2 of 15



McLean was the President, CEO and Chairman of the Board of Directors of Peraso. Mr.

McLean is a preferred shareholder of Peraso.

       5. Defendant Jim Whitaker is an individual residing in Toronto, Ontario,

Canada. At all times relevant to the allegations in this First Amended Complaint, Mr.

Whitaker was a member of the Board of Directors of Peraso. Mr. Whitaker was also the

Managing Partner of VL Advisors, Inc., which was the Manager and Investment

Advisor of Venturelink Innovation Fund Inc. (“Venturelink”).          Venturelink is a

preferred shareholder of Peraso.

       6. Defendant Shawn Abbott is an individual residing in Toronto, Ontario,

Canada. At all times relevant to the allegations in this First Amended Complaint, Mr.

Abbott was a member of the Board of Directors of Peraso. Mr. Abbott was also the

Vice President of iNovia Capital, Inc., which was the general partner of iNovia

Management II Limited Partnership, which was the general partner of iNovia Investment

Fund II, Limited Partnership, iNovia Investment Fund II-A, Limited Partnership, iNovia

Investment Fund II-B, Limited Partnership, iNovia Peraso SPV, Limited Partnership,

and iNovia Peraso SPV (International), Limited Partnership (collectively “iNovia”).

iNovia is a preferred shareholder of Peraso.

       7. Defendant David Adderley is an individual residing in Toronto, Ontario,

Canada. At all times relevant to the allegations in this First Amended Complaint, Mr.

Adderley was a member of the Board of Directors of Peraso. Mr. Adderley was also the

President of Celtic-GCI SPV I GP Inc., which is the general partner of Celtic GCI SPV

LP I, the President of Celtic House General Partner (Fund III) (U.S.) Inc., which is the

general partner of Celtic House Venture Partners Fund III (U.S.) L.P., the President of



      DM2\12383503.2                           2
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 3 of 15



Celtic House SPV II LP, which is the general partner of Celtic House SPV II LP, and a

partner in Celtic House General Partner (Fund III) Inc., which is the general partner of

Celtic House Venture Partners Fund III L.P. (collectively “Celtic”). Celtic is a preferred

shareholder of Peraso.

       8. Defendant Imed Zine is an individual residing in Toronto, Ontario, Canada.

At all times relevant to the allegations in this First Amended Complaint, Mr. Imed Zine

was a member of the Board of Directors of Peraso. Mr. Imed Zine is a principal of

Roadmap Capital, Inc., which is the manager of Roadmap Capital General Partner LTD,

which is the general partner of Roadmap Innovation Fund I, Roadmap Peraso LP (US

and Offshore), Roadmap Peraso LP II, Roadmap Peraso LP II (US and Offshore),

Roman Innovation Fund II, and Roadmap Innovation Fund (US and Offshore) I

(collectively “Roadmap”). Roadmap is a preferred shareholder of Peraso.

       9. Defendant Riad Zine is an individual residing in Toronto, Ontario, Canada.

At all times relevant to the allegations in this First Amended Complaint, Mr. Riad Zine

was a member of the Board of Directors of Peraso. Upon information and belief, Mr.

Riad Zine is a principal of Roadmap.

                            JURISDICTION AND VENUE
       10. The Court has subject matter jurisdiction under 28 U.S.C. § 1332, because

there is diversity of citizenship and the amount in controversy exceeds $75,000. There

is diversity of citizenship because Ubiquiti is a citizen of Delaware and New York and

each of the defendants is a citizen of Canada.

       11. This Court has personal jurisdiction over the Defendant Peraso because, inter

alia, Peraso has agreed to submit to the personal jurisdiction of courts located in New

York, New York. This Court has personal jurisdiction over Defendants McLean,

      DM2\12383503.2                             3
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 4 of 15



Whitaker, Abbot, Adderley, Imed Zine and Riad Zine because each individual was a

primary actor in the unlawful termination of a license agreement, as alleged below, and

committed, or aided, abetted, contributed to, or participated in, tortious acts causing

injury to Plaintiff in New York.

       12. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because

Defendant Peraso has agreed to submit to the personal jurisdiction of courts located in

New York, New York, to adjudicate or determine any suit, action or proceeding arising

out of or in connection with the license agreement that is the subject of this dispute.

       13. The Court has the authority to hear causes of action seeking a declaratory

judgment pursuant to 28 U.S.C.A. §§ 2201, 2202.

                       FACTS COMMON TO ALL CAUSES OF ACTION
       14. Plaintiff Ubiquiti is a publicly traded company (NYSE: UI) that develops and

markets professional networking hardware and software that is used to create

networking infrastructure in over 200 countries and territories around the world.

       15. Defendant Peraso is a venture funded private semiconductor company

specializing in the development of integrated circuits for the 60 GHz wireless

marketplace.

       16. Defendants McLean, Whitaker, Abbot, Adderly, Imed Zine and Riad Zine

(collectively the “Individual Defendants”) were members of the board of directors of

Peraso prior to December 2018 and continuing to February 2020.

       17. VentureLink, iNovia, Celtic and Roadmap (collectively the “Venture Funds”

and together with McLean the “Preferred Share Investors”) were venture funds that

invested in Peraso prior to December 21, 2018 and continuing to this day.




      DM2\12383503.2                             4
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 5 of 15



       18. Upon information and belief, Whitaker, Abbot, Adderly, Imed Zine and Riad

Zine, as partners, owners, investors and/or employees of one of the Venture Funds, had

direct financial interests in their Venture Fund’s investment in Peraso.

       19. Pursuant to the Charter Documents of Peraso as amended, each of the

Preferred Share Investors was entitled to receive preferred dividends, liquidation

priorities, and other financial considerations greater than those to which other, common

share, investors in Peraso were entitled.

       20. On December 21, 2018, Ubiquiti and Peraso entered into a License and

Development Agreement (the “License Agreement”).

       21. Simultaneously with the License Agreement, and in consideration for the

obligations undertaken by Peraso in the License Agreement, a Ubiquiti subsidiary and

Peraso also entered into a Class C Series 1 Convertible Preferred Share Subscription

Agreement (the “Subscription Agreement”), whereby the Ubiquiti subsidiary agreed to

make certain equity investments in Peraso if and when certain development

“milestones” were achieved by Peraso.

       22. The Preferred Share Investors expressly consented to the Subscription

Agreement and related documents, including the License Agreement, in a Consent and

Waiver executed by McLean, Whitaker, Abbot, Adderly, and Imed Zine.

       23. Pursuant to the License Agreement, Peraso agreed to develop for Ubiquiti

certain chipsets.

       24. The License Agreement obligated Peraso to complete the development of

the chipsets and to “demonstrate to the reasonable satisfaction of” Ubiquiti that each of




      DM2\12383503.2                            5
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 6 of 15



three defined development “Milestones” had been completed by agreed to completion

dates for each Milestone.

       25. The first Milestone had been completed at the time that the parties entered

into the License Agreement.

       26. Peraso was required to give Ubiquiti written notice of when it believed that it

had achieved each of the second and third Milestones (respectively, the “Second

Tranche Development Milestones” and the “Third Tranche Development Milestones”).

       27. The License Agreement further provided that “[within 30 days of receipt of

each such notice, Ubiquiti would “review and conduct such testing as it reasonably

considers necessary in order to determine whether the Acceptance Criteria in respect of

the applicable Milestone have been satisfied” and would provide Peraso with “written

notice of rejection or acceptance of whether Peraso has demonstrated the satisfaction of

the Acceptance Criteria” for the applicable Milestone.

       28. Documents delivered to Ubiquiti by Peraso on October 31, 2019, whether

considered individually or in the aggregate, were not adequate to demonstrate to the

reasonable satisfaction of Ubiquiti that Peraso had achieved the Third Tranche

Development Milestones.

       29. Between October 31, 2019, and December 11, 2019, Ubiquiti repeatedly

provided Peraso with notice that the materials provided by Peraso on October 31, 2019,

did not demonstrate to the reasonable satisfaction of Ubiquiti that Peraso had achieved

the Third Tranche Development Milestones.




      DM2\12383503.2                           6
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 7 of 15



       30. Between October 31, 2019, and December 11, 2019, Peraso repeatedly

acknowledged the shortcomings identified by Ubiquiti in the materials provided by

Peraso on October 31, 2019, and repeatedly attempted to rectify those shortcomings.

       31. By October 31, 2019, a Ubiquiti subsidiary had invested over $5 million in

Peraso and in the development of the chipsets which, pursuant to the License

Agreement, were to be made available exclusively to Ubiquiti.

       32. Upon information and belief, in spite of the substantial investment made in

Peraso by a Ubiquiti subsidiary, by the Fall of 2019 Peraso’s financial condition had

deteriorated to the point that it was having difficulty making payroll.

       33. Upon information and belief, by the Fall of 2019 Peraso had accumulated a

large sum of accrued and unpaid dividends owed to the Preferred Share Investors.

       34. Upon information and belief, in or about November 2019, Peraso or its board

of directors entered into a relationship with a broker to seek a sale of Peraso to a third

party and the broker was unable to generate any interest in the purchase of Peraso other

than a potential sale of Peraso to a US-based hardware company.

       35. Upon information and belief, the terms of the potential sale of Peraso to a

US-based hardware company would generate sufficient proceeds to provide

compensation to the Preferred Share Investors but would leave other investors, including

the holders of common shares, with little or no compensation.

       36. Upon information and belief, each of McLean, Whitaker, Abbot, Adderley,

Imed Zine, and Riad Zine, through their interests in the preferred shares of Peraso and in

the Venture Funds, would earn a substantial personal financial reward if Peraso were to

be acquired by the U.S.-based hardware company.



      DM2\12383503.2                            7
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 8 of 15



       37. Upon information and belief, the Individual Defendants learned that the U.S.-

based hardware company was not interested in purchasing Peraso so long as Ubiquiti

had the exclusive rights to certain chips being developed by Peraso as provided in the

License Agreement.

       38. Upon information and belief, McLean, Whitaker, Abbot, Adderly, Imed Zine

and Riad Zine, acting in concert, decided to terminate the License Agreement in order to

increase the likelihood that Peraso would be acquired by the U.S.-based hardware

company, even though Ubiquiti was not in breach of its obligations under the License

Agreement, there was no legal basis for terminating the License Agreement, and

terminating the License Agreement was not in the best interests of Peraso and its

shareholders other than the Preferred Share Investors.

       39. On December 11, 2019, counsel acting on behalf of Peraso, gave notice to

Ubiquiti that Ubiquiti was allegedly in default of a material obligation under the License

Agreement (the “Default Notice”). Specifically, the Default Notice claimed that Peraso

had given Ubiquiti written notice of its achievement of the Third Tranche Development

Milestones on October 31, 2019, and that Ubiquiti failed to give Peraso written notice of

rejection or acceptance of Peraso’s alleged achievement of the Third Tranche

Development Milestones within 30 days of October 31, 2019.

       40. The Default Notice does not identify the document or documents that

allegedly constitute the October 31, 2019, notice to Ubiquiti that Peraso had achieved

the Third Tranche Development Milestones.

       41. As of December 11, 2019, Peraso had not provided Ubiquiti with notice

sufficient to “demonstrate to the reasonable satisfaction of” Ubiquiti that Peraso had



      DM2\12383503.2                           8
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 9 of 15



achieved the Third Tranche Development Milestones by or before October 31, 2019, the

deadline for such achievement set forth in the License Agreement.

          42. As of December 11, 2019, Ubiquiti was not in default of its obligations under

the License Agreement.

          43. The License Agreement provides that a party receiving a notice of default has

30 days to respond to the noticed default.

          44. On December 11, 2019, shortly before Peraso’s counsel issued the Notice of

Default and in furtherance of the Individual Defendants’ plan to wrongfully terminate

the License Agreement, McLean advised Ubiquiti that Peraso would issue the Default

Notice but the Default Notice did not require a response because the Third Tranche

Development Milestones had not been achieved prior to October 31, 2019.           Peraso’s

counsel issued the Default Notice shortly after McLean advised Ubiquiti that the Default

Notice did not require a response.

          45. On January 16, 2020, Peraso purported to terminate the License Agreement

based on Ubiquiti’s alleged failure to remedy the alleged material breach set forth in the

Notice of Default. Upon information and belief, this notice of termination was provided

by Peraso to the US-based hardware company in an effort to facilitate a potential sale of

Peraso.

          46. Ubiquiti has performed each of its obligations under the License Agreement

and is not in breach of any of its obligations under the License Agreement.

          47. Peraso has ceased performing its obligations under the License Agreement.

          48. As a result of the purported termination of the License Agreement by Peraso,

Ubiquiti has been deprived of access to the chipsets under the terms of the License



      DM2\12383503.2                             9
Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 10 of 15



Agreement and has been damaged in an amount to be determined at trial and believed to

be in excess of $5 million.

       49. As a result of the breach of the License Agreement by Peraso, Ubiquiti has

been deprived of access to the chipsets under the terms of the License Agreement and

has been damaged in an amount to be determined at trial.

                   FIRST CAUSE OF ACTION FOR DECLARATORY
                             JUDGMENT (PERASO)
       50. Plaintiff repeats and realleges paragraphs 1 through 49 of this First Amended

Complaint as if fully set forth herein.

       51. Ubiquiti has fulfilled all of its obligations under the License Agreement and,

therefore, is not in breach of any contract or agreement with Peraso.

       52. Peraso persists in asserting -- incorrectly and wrongly -- that Ubiquiti

materially breached the License Agreement and that the License Agreement has been

terminated.

       53. The dispute between the Ubiquiti and Peraso is a justiciable controversy

appropriate for declaratory judgment under the Declaratory Judgment Act, 28 U.S.C.A.

§§ 2201, 2202.

                       SECOND CAUSE OF ACTION FOR BREACH OF
                                CONTRACT (PERASO)
       54. Plaintiff repeats and realleges paragraphs 1 through 53 of this First Amended

Complaint as if fully set forth herein.

       55. Ubiquiti has fulfilled all of its obligations under the License Agreement and,

therefore, is not in breach of any contract or agreement with Peraso.

       56. Peraso has ceased performing its obligations under the License Agreement.




      DM2\12383503.2                           10
Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 11 of 15



       57. As a result of the breach of the License Agreement by Peraso, Ubiquiti has

been damaged in an amount to be determined at trial.

                   THIRD CAUSE OF ACTION FOR BREACH OF
                 COVENANT OF GOOD FAITH AND FAIR DEALING
                                 (PERASO)
       58. Plaintiff repeats and realleges paragraphs 1 through 57 of this First Amended

Complaint as if fully set forth herein.

       59. Implied in all contracts is a covenant of good faith and fair dealing which

obligates the parties to act in good faith, to use their best efforts to deal fairly with one

another, and to do nothing that will impede the other party from obtaining the benefits of

the contract.

       60. By the conduct as set forth above, Peraso has breached the covenant of good

faith and fair dealing and has wrongfully deprived, impaired, destroyed and injured the

rights of the Ubiquiti to receive the value, benefit and fruits of the License Agreement

and of the promise to make develop chipsets to be licensed exclusively to Ubiquiti.

       61. As a result of the breach by Peraso of the covenant of good faith and fair

dealing, Ubiquiti has suffered damages in an amount to be determined at trial and

believed to be no less than $5 million.

                   FOURTH CAUSE OF ACTION FOR CONVERSION
                                 (PERASO)
       62. Plaintiff repeats and realleges paragraphs 1 through 61 of this First Amended

Complaint as if fully set forth herein.

       63. Peraso’s unlawful termination of the License Agreement, as alleged above,

was intended to and, in fact, did appropriate to Peraso, without justification, the rights,




      DM2\12383503.2                            11
Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 12 of 15



benefits and interest in and to the chipsets that were exclusively licensed to Ubiquiti

under the License Agreement.

          64. The termination of the License Agreement was unlawful and constitutes

conversion of Ubiquiti’s exclusive interest in chipsets.

          65. As a direct and proximate result of Peraso’s conduct, Ubiquiti has been

damaged in an amount to be proven at the time of trial, but believed to be in excess of $5

million, and Ubiquiti is entitled as well to punitive damages, prejudgment interest, and

reimbursement of legal fees.

                     FIFTH CAUSE OF ACTION FOR TORTIOUS
                  INTERFERENCE WITH CONTRACT (INDIVIDUAL
                                DEFENDANTS)
          66. Plaintiff repeats and realleges paragraphs 1 through 65 of this First Amended

Complaint as if fully set forth herein.

          67. The License Agreement was and is a valid contract between Ubiquiti and

Peraso.

          68. Each of the Individual Defendants, through his participation in the corporate

governance of Peraso as a member of its board of directors, was aware of the License

Agreement and its terms.

          69. Each of the Individual Defendants, through his participation in the corporate

governance of Peraso as a member of its board of directors, was aware that the U.S.-

based hardware company was not interested in purchasing Peraso so long as Ubiquiti

had the exclusive rights to certain chipsets being developed by Peraso as provided in the

License Agreement.

          70. Each of the Individual Defendants, through his participation in the corporate

governance of Peraso as a member of its board of directors, was aware that Ubiquiti was

      DM2\12383503.2                            12
Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 13 of 15



not in breach of its obligations under the License Agreement and that there was no legal

basis for terminating the License Agreement as of December 11, 2019.

       71. The Individual Defendants, acting in concert, caused Peraso to terminate the

License Agreement unlawfully and without justification.

       72. The Individual Defendants, acting in concert, caused Peraso to issue the

Notice of Default, knowing that Ubiquiti was not in default under the terms of the

License Agreement.

       73. The Individual Defendants, acting in concert, caused Peraso to terminate the

License Agreement even though terminating the License Agreement was not in the best

interests of Peraso and its shareholders other than the Preferred Share Investors.

       74. Each of the Individual Defendants acted in furtherance of his personal gain,

either through direct ownership of preferred stock in Peraso (McLean) or through his

participation in and employment by one of the Venture Funds (Whitaker, Abbot,

Adderly, Imed Zine and Riad Zine), by causing the issuance of the false Notice of

Default purporting to terminate the License Agreement.

       75. The Individual Defendants’ tortious interference with the contractual

relationship between Ubiquiti and Peraso has caused damage to Ubiquiti in an amount to

be determined at trial.

                       SIXTH CAUSE OF ACTION FOR FRAUD
                           (INDIVIDUAL DEFENDANTS)
       76. Plaintiff repeats and realleges paragraphs 1 through 75 of this First Amended

Complaint as if fully set forth herein.




      DM2\12383503.2                            13
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 14 of 15



       77. Upon information and belief, Whitaker, Abbot, Adderly, Imed Zine and Riad

Zine were acting in concert with McLean to unlawfully terminate the License

Agreement and authorized McLean to act on their behalf to accomplish that goal.

       78. On December 11, 2019, McLean advised Ubiquiti that Peraso would issue

the Default Notice but the Default Notice did not require a response because the Third

Tranche Development Milestones had not been achieved prior to October 31, 2019.

       79. McLean’s representation to Ubiquiti that the Default Notice did not require a

response was false when made.

       80. The Individual Defendants knew that McLean’s representation regarding the

Default Notice was false when made or that the representation was made recklessly.

       81. The Individual Defendants intended that Ubiquiti would rely on the false

representation and would not prepare a response to the Notice of Default as required by

the License Agreement.

       82. Ubiquiti reasonably relied on the false representation. Had Ubiquiti been

aware of the truth it would have remedied the default set forth in the Notice of Default in

the manner provided in the License Agreement.

       83. As a result of the fraud committed by the Individual Defendants, Peraso

purported to terminate the License Agreement and Ubiquiti has been harmed in an

amount to be determined at trial but believed to be in excess of $5 million.

      WHEREFORE, plaintiff Ubiquiti, respectfully requests that this Court:

      A. Enter a declaratory judgment holding that Ubiquiti is not in breach of the

License Agreement;




      DM2\12383503.2                           14
 Case 1:20-cv-01312-LTS-GWG Document 10 Filed 03/10/20 Page 15 of 15



       B. Enter a declaratory judgment holding that the License Agreement is in full

force and effect;

       C. Enter a declaratory judgment holding that Peraso is obligated to honor the

terms of the License Agreement, including its obligation and to make the chipsets

available to Ubiquiti exclusively as required by the License Agreement;

       D. Award Ubiquiti compensatory damages for the acts complained of herein in

an amount to be determined at trial and believed to be in excess of $5 million;

       E. On its Fourth, Fifth and Sixth Causes of Action, award Ubiquiti compensatory

damages in an amount to be proven at trial and believed to be in excess of $5 million,

together with punitive damages, prejudgment interest and legal fees;

       F. Award to Ubiquiti its full costs, disbursements, and reasonable attorneys’ fees

incurred in this action; and

       G. Award to Ubiquiti such additional and further relief as the Court deems just

and proper.

Dated: New York, New York
       March 10, 2020

                                                      /s/   Mario Aieta
                                                     Mario Aieta
                                                     Alanna B. Newman
                                                     Peggy Chen
                                                     DUANE MORRIS LLP
                                                     230 Park Avenue
                                                     New York, New York 10169
                                                     Phone: (212) 818-9200
                                                     Fax: (212) 818-9606
                                                     maieta@duanemorris.com
                                                     abnewman@duanemorris.com

                                                     Attorneys for Plaintiff
                                                     Ubiquiti Inc.



       DM2\12383503.2                           15
